     Case 8:19-cr-00061-JVS Document 779 Filed 08/26/21 Page 1 of 4 Page ID #:17204




 1   Michael John Avenatti (Pro Se)
 2   H. Dean Steward, SBN 85317
     17 Corporate Plaza, Suite 254
 3   Newport Beach, California 92660
     Tel (949) 481-4900
 4   Fax (949) 497-6753
 5   Advisory Counsel for Defendant
     MICHAEL JOHN AVENATTI
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
10    UNITED STATES OF AMERICA,                     SA CR No. 19-061-JVS
11                Plaintiff,                        DEFENDANT’S NOTICE OF FILING
12                       v.                         OF EMAIL SENT TO THE COURT IN
                                                    ADVANCE OF THE TELEPHONIC
13    MICHAEL JOHN AVENATTI,                        STATUS CONFERENCE HELD
14                Defendant.                        AUGUST 26, 2021
15
16
17
           Defendant MICHAEL JOHN AVENATTI (“Mr. Avenatti”) by and through his
18
     advisory counsel of record, H. Dean Steward, and pursuant to the Court’s directive,
19
     hereby files this Notice of Filing of Email Sent to the Court in Advance of the
20
     Telephonic Status Conference Held August 26, 2021. The email is attached hereto as
21
     Exhibit A.
22
23    Dated: August 26, 2021                   Respectfully submitted,
24                                            /s/ Michael J. Avenatti
25                                             Defendant
                                               MICHAEL JOHN AVENATTI
26
27
28
     Case 8:19-cr-00061-JVS Document 779 Filed 08/26/21 Page 2 of 4 Page ID #:17205




 1
 2
 3
 4
 5
 6
 7
 8
 9
10

11
12
13
14
15
16
17

18
19
20
21
22
23
24
25
26
27
                                        EXHIBIT A
28
Case 8:19-cr-00061-JVS Document 779 Filed 08/26/21 Page 3 of 4 Page ID #:17206
     Case 8:19-cr-00061-JVS Document 779 Filed 08/26/21 Page 4 of 4 Page ID #:17207




 1
                                  CERTIFICATE OF SERVICE

 2         I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
 3
     age. My business address is 17 Corporate Plaza, Suite 254 in Newport Beach, California.
 4
 5   I am not a party to the above-entitled action. I have caused, on August 26, 2021, service

 6   of the:
 7
         DEFENDANT’S NOTICE OF FILING OF EMAIL SENT TO THE COURT IN
 8     ADVANCE OF THE TELEPHONIC STATUS CONFERENCE HELD AUGUST 26,
 9                                  2021

10
     on the following party, using the Court’s ECF system:
11
12   AUSA BRETT SAGEL AND AUSA ALEXANDER WYMAN
13
     I declare under penalty of perjury that the foregoing is true and correct.
14
     Executed on August 26, 2021
15
16
                                             /s/ H. Dean Steward
17
                                             H. Dean Steward
18
19
20
21
22
23
24
25
26
27
                                                   2
28
